DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 20, 2021 was filed on the mailing date of the application on July 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0194542) in view of Monastyrshyn (US 10,051,253).

As to claim 1, Matsui et al. disclose an image processing apparatus (Figure 1, thin client system 1) of transferring a display image to a client machine (e.g. client terminal 20)([0045] notes thin client system 1 causes a server device 10 to remotely control a screen displayed by a client terminal 20), the display image being an image to be displayed on a display device (e.g. display unit 22) associated with the client machine (e.g. client terminal 20), the image processing apparatus (e.g. thin client system 1) comprising: a memory (Figure 1 illustrates server device 10 in communication with frame buffer 13, but further illustrates server device 10 in Figure 17 to include various memories such as read-only memory (ROM) 160, hard disk drive (HDD) 170, and random access memory (RAM) 180); and a processor (Figure 1 illustrates server device 10 comprising server remote screen controller 14 with various components14a-14o, where [0061] notes server remote screen controller is a processor that provides that remote screen control services to the client terminal 20, but further illustrates server device 10 in Figure 17 to include a central processing unit (CPU)) coupled to the memory (e.g. server remote screen controller 14 coupled to frame buffer 13 of Figure 1, and CPU 150 coupled to each of the memories of Figure 17 as denoted by arrows), the processor being configured to perform processing (please see functions of each of components 14a-14o of server remote screen controller 14 as well as CPU 150), the processing including: executing a first transfer process configured to transfer only moving image data as the display image ([0107] notes a whole screen moving image conversion determination unit 14m that determines whether to convert the whole screen, which is drawn on the frame buffer 13, to a moving image, where when a copy event is generated, the whole screen moving image conversion determination unit 14m calculates a movement area At and an update frequency Ct by using a whole screen moving image conversion determination map that is mapped in the work internal memory, where Figures 9-12 illustrate and associated text notes whole screen moving image conversion determination maps, e.g. [0117] notes when the movement area At is equal to or more than the threshold A1, or when the movement area At is equal to or more than the threshold A2, the whole screen moving image conversion determination unit 14m determines that that whole screen is converted to a moving image, which is further encoded and transmitted to the client terminal 20 via the second image transmitter 14g, [0126] notes during the whole screen moving image conversion (e.g. when it is determined that the whole screen should be converted to a moving image), the screen update notifier 14o gives notice of the attribute information on the update areas to the second image transmitter 14g, then the second image transmitter 14g transmits, to the client terminal 20, the moving image of the whole screen); executing a second transfer process configured to transfer moving image data and still image data as the display image ([0107] notes if no event has been generated (e.g. a copy event), because the window has not moved and thus the processing load of the server device 10 is not likely large, determination of whether to convert the whole image to a moving image is not made, and the whole screen moving image conversion determination map is cleared, Figures 9-12 illustrate and associated text which notes whole screen moving image conversion determination maps, e.g. [0117] notes when no specific mouse event is detected anymore, e.g. when the window movement ends, the conversion of the whole screen to a moving image is returned to the original mode in which an update rectangle, e.g. moving image and still image, is transmitted, [0127] notes when the whole screen moving image conversion ends (e.g. the screen update notifier 14o determines that the whole screen moving image conversion has ended), the screen update notifier 14o the first image transmitter 14f of the image and attribute information on the update rectangle of the accumulated update area that is generated by the screen generator 14b, then the first image transmitter 14f transmits, to the client terminal 20, the image of the update rectangle of the accumulated update area)(see also Figure 15 and associated text regarding receiving moving and/or still images at the client terminal 20); and executing a control process configured to select either the executing of the first transfer process or the executing of the second transfer process (e.g. based on the determination of whether to convert a whole screen to a moving image or not), by using a frame rate of the display image (e.g. update frequency Ct with movement area At as the frequency of change, where [0064] and [0065] note the frequency of change is between frames in a given time period, thus considered a “frame rate”) and a state of a graphics processing unit (GPU) circuitry (e.g. processing load) configured to perform a process related to an image ([0107] notes the whole screen moving image conversion determination unit 14m calculates a movement area At and an update frequency Ct by using a whole screen moving image conversion determination map, where Figures 9-12 illustrate and associated text notes whole screen moving image conversion determination maps, e.g. [0109] thru [0118] notes the whole screen moving image conversion determination unit 14m calculates the movement area At and the update frequency Ct, which are further compared to one or more thresholds to determine whether to convert the whole screen to a moving image or not to further minimize the load of the server device 10).

Matsui et al. differ from the invention defined in claim 1 in that Matsui et al. do not expressly disclose a graphics processing unit (GPU).  However, Matsui et al. specifically describes its server remote screen controller 14 in communication with a graphics driver 12, the graphics driver 12 executes a process for drawing on the frame buffer 13 ([0059]), where a graphics driver as well as a frame buffer are well known components of a graphics processing system, thus would have been obvious to one of ordinary skill in the art at the time of the invention to modify Matsui et al.’s server remote screen controller as a graphics processing unit (GPU) to provide better performance and enhance processing capabilities of the system.  

For additional support, Monastyrshyn discloses executing a control process configured to select either the executing of the first transfer process (e.g. executing first blur operation) or the executing of the second transfer process (e.g. executing a second blur operation), by using a frame rate (e.g. frame rate) of the display image and a state (e.g. processing load) of a graphics processing unit (GPU) circuitry (graphics processor) configured to perform a process related to an image (Figure 6 and associated text, e.g. column 12, lines 11 thru column 13, lines 2 notes determining a frame rate by calculating a time taken to process one or more images and selecting between a first blur operation and a second blur operation based on the frame rate compared to a threshold, column 13, lines 3 thru column 14, lines 10 notes determining other characteristics, such as a processing speed and load of a graphics processor and selecting between a first blur operation and a second blur operation based on the characteristics compared to a threshold).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Matsui et al.’s system of selecting between a first transfer process or a second transfer process based on the frame rate and state of a graphics processing unit (GPU) as described in Monastyrshyn to appropriately select the best process according to the needs of the system, thus enhancing the performance of the system.
  
Claim 10 is similar in scope to claim 1 above, and is therefore rejected under similar rationale.

Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, Matsui et al. disclose wherein the state of the GPU circuitry includes a processing load on the GPU circuitry (e.g. processing load of server device 10), and the control process is configured to select the executing of the first transfer process (e.g. determine to convert the whole screen to a moving image) in response to the update frequency Ct (e.g. considered the “frame rate”) is equal to or more than threshold C to minimize the load of the server device 10 and when the movement area At is equal to or more than threshold A1 (see [0113] thru [0117]).  Monastyrshyn discloses the state of the GPU circuitry includes a processing load on the GPU circuitry (e.g. processing load of a graphics processor), the control process is configured to select the executing of the first transfer process in response that the processing load on the GPU circuitry is lower than a first threshold value (e.g. column 13, lines 3 thru column 14, lines 10 notes determining processing load of a graphics processor, where if the processing load is below a load threshold, selecting a first blur operation) and the frame rate is higher than a second threshold value (column 12, lines 11 thru column 13, lines 2 notes determining a first and a second frame rate, where if the first and second frame rates exceeds a threshold, selecting the fastest frame rate, and then selecting between the first blur operation and the second blur operation).  However, neither Matsui et al. or  Monastyrshyn explicitly teaches “the control process is configured to select the executing of the first transfer process in response that the processing load on the GPU circuitry is higher than a first threshold value and the frame rate is lower than a second threshold value.”  

Dependent claims 3-8 are indicated allowable for depending upon indicated allowable claim 2.  

Regarding claim 9, Matsui et al. disclose wherein the state of the GPU circuitry includes a processing load on the GPU circuitry (e.g. processing load of server device 10), and the control process is configured to select the executing of the first transfer process (e.g. determine to convert the whole screen to a moving image) in response to the update frequency Ct (e.g. considered the “frame rate”) is equal to or more than threshold C to minimize the load of the server device 10 and when the movement area At is equal to or more than threshold A1 (see [0113] thru [0117]).  Monastyrshyn discloses the state of the GPU circuitry includes a processing load on the GPU circuitry (e.g. processing load of a graphics processor), the control process is configured to select the executing of the first transfer process in response that the processing load on the GPU circuitry is lower than a first threshold value (e.g. column 13, lines 3 thru column 14, lines 10 notes determining processing load of a graphics processor, where if the processing load is below a load threshold, selecting a first blur operation) and the frame rate is higher than a second threshold value (column 12, lines 11 thru column 13, lines 2 notes determining a first and a second frame rate, where if the first and second frame rates exceeds a threshold, selecting the fastest frame rate, and then selecting between the first blur operation and the second blur operation).  However, neither Matsui et al. or  Monastyrshyn explicitly teaches “the state of the GPU circuitry includes a memory bandwidth of the GPU circuitry, and the control process is configured to select the executing of the first transfer process in response that the memory bandwidth of the GPU circuitry is higher than a first threshold value and the frame rate is lower than a second threshold value.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612